Citation Nr: 1800795	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  15-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from June 1940 until October 1945.  He was awarded four Bronze Stars, the Purple Heart with Oak Leaf Clusters, and a Silver Star for his honorable service.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Subsequently, the appeal was transferred to the Portland, Oregon RO.  

The Veteran testified before the undersigned Veterans Law Judge in November 2017.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran's cause of death was a spontaneous rupture of an aortic aneurysm.  

2.  At the time of the Veteran's death, he was service-connected for a traumatic brain injury, post-concussive vertigo and migraines due to his traumatic brain injury, anxiety, shell fragment wounds in his right leg, and scars on his chest, legs, hip and right arm. 

3.  Resolving all doubt in the Veteran's favor, the Veteran's service-connected injuries were a contributory cause of his death.   


CONCLUSION OF LAW

The criteria for the entitlement to service connection for the cause of the Veteran's death are met. 38 U.S.C. 1110, 1310, 5103, 5103A, 5107; 38 C.F.R. 3.102, 3.159, 3.303, 3.307, 3.309, 3.312(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death

The Appellant contends that the Veteran's cause of death, an aortic aneurysm rupture, was caused by the Veteran's service-connected disabilities.  The Board agrees.  

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that the disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

However, if the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312 (c)(3) (2017).

The Veteran's underlying cause of death was listed on his death certificate as spontaneous rupture of a thoracic arteriosclerotic aortic aneurysm.  No other significant conditions were listed as contributing to death, although, at the time of his death, he was service-connected for post-concussive vertigo and migraines due to his traumatic brain injury, anxiety, shell fragment wound in his right leg, and scars on his chest, legs, hip and right arm.  

In November 2017, the appellant testified that the Veteran's death certificate did not yield a conclusive reason for his death because several aneurysms were found in his abdomen area.  Although the Veteran had an aortic aneurysm for years, the doctor saw movement shortly before his death.

Given the Veteran's significant service-connected disabilities, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cause of death is related to service.  Here it is clear that his service-connected disabilities affected a vital organ (his heart), and thus consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  The Board finds that the evidence in support of this is at least in equipoise.  

In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt rule," where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (West 2012).  Accordingly, service connection for the cause of the death is granted.


ORDER

Service connection is granted for the cause of the Veteran's death.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


